                            Case 3:18-cv-01322-KAD Document 356 Filed 05/18/21 Page 1 of 1
                                                                                                                   Civil- (Dec-2008)
                                                              HONORABLE:       Kari A. Dooley
                                    DEPUTY CLERK Kristen Gould              RPTR/ECRO/TAPE Tracy Gow
       TOTAL TIME: 1                 hours 6    minutes
                                       DATE: 5/18/2021      START TIME: 10:29am        END TIME: 11:35am
                                                         LUNCH RECESS         FROM:             TO:
                                                 RECESS (if more than ½ hr)   FROM:             TO:

       CIVIL NO. 3:18-cv-01322-KAD


                     Scanlan                                                         Meredith C. Braxton, Elizabeth I. Hook
                                                                                             Plaintiff’s Counsel
                                       vs
                     Greenwich et al                                                 R. Mitchell, R. Mitchell, M. Jones,
                                                                                             Defendant’s Counsel           A.Wadler,
                                                                                                                           J. Slippin
                                                 COURTROOM MINUTES- CIVIL

                           ✔ Motion hearing                          Show Cause Hearing
                           ✔ Evidentiary Hearing                     Judgment Debtor Exam
                               Miscellaneous Hearing

           .....#339 Motion to Seal* Granted as articulated on the record.           ✔ granted        denied       advisement
            .....#         Motion                                                       granted       denied       advisement
            .....#         Motion                                                       granted       denied       advisement
            .....#         Motion                                                       granted       denied       advisement
            .....#         Motion                                                       granted       denied       advisement
           .....#          Motion                                                       granted       denied       advisement
           .....#          Motion                                                       granted       denied       advisement
           .....           Oral Motion                                                  granted       denied       advisement
           .....           Oral Motion                                                  granted       denied       advisement
           .....           Oral Motion                                                  granted       denied       advisement
          .....            Oral Motion                                                  granted       denied       advisement
        ✔ .....            ✔ Briefs(s) due PL 6/2/2021       Proposed Findings due                Response dueDEF 6/9/2021
          .............                                                                                    filed   docketed
          .............                                                                                    filed   docketed
          .............                                                                                    filed   docketed
          .............                                                                                    filed    docketed
           .............                                                                                   filed   docketed
           .............                                                                                   filed   docketed
           ............                          Hearing continued until                              at

Notes: Hearing on Violation of Protective Order. Evidence Entered.
